UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2010 Interplay Entertainment Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-24363 (Commission file number) 33-0102707 (I.R.S. Employer Identification No.) 12301 Wilshire Boulevard, Los Angeles, CA 90025 (Address of principal executive offices) (Registrant's telephone number, including area code):(310) 979-7070 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-2) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) ITEM 1.01 ENTRY INTO MATERIAL
